DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                      
                                      Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 11/26/2019, 02/19/2020, 02/28/2020, 04/06/2020, 06/19/2020, 08/26/2020, 12/21/2020, 03/18/2021, 04/27/2021, 06/09/2021 and 09/21/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                                                          
                                       Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being un-patentable over 
Nishioka (JP 2009-079819, see the attached translation) in view of Shingo et al. (JPS62194128, see the attached translation).
In regards to claim 1, Nishioka discloses an air conditioner (a ceiling-embedded air conditioner; Figs. 1-4) comprising: an upper housing (outer casing 1); a heat exchanger (8) provided in the upper housing (1), the heat exchanger configured to receive a refrigerant (implicit); a drain tray (dew tray unit 10) configured to collect water condensed on the heat exchanger (8), disposed below the upper housing (1); and 
          a coupler (mounting bracket 12, mounting pieces 13 and locking member 14) coupling the upper housing (1) to the drain tray (10), wherein the coupler (12/13/14) includes: a first portion (12) disposed at least partially at an outer circumferential surface of the upper housing (1), and a second portion (13) connected to the first portion (12) of the coupler in an axial direction of the upper housing and coupled to the drain tray (10) at an outer circumferential surface of the drain tray (10), (as can be seen in Figs. 2 and 4).  
Nishioka does not explicitly teach the upper housing including a hollow substantially cylindrical shape; the heat exchanger having a hollow partial cylindrical shape; the drain tray including a substantially annular shape.
Shingo teaches a ceiling-embedded air-conditioning air conditioner (Fig. 1), wherein the upper housing (outer shell 1) including a hollow substantially cylindrical shape (refer to Figs. 1-2); the heat exchanger (2) having a hollow partial cylindrical shape; the drain tray (water tray 5) including a substantially annular shape (as can be seen in Fig. 2).

In regards to claim 2, Nishioka meets the claim limitations as disclosed above in the rejection of claim 1. Further, Nishioka teaches wherein the drain tray (10) includes an assembling support (a semi-cylindrical support portion 13b; Fig. 2b) coupled to the second portion (13) of the coupler and disposed at the outer circumferential surface of the drain tray (10).  
In regards to claim 3, Nishioka meets the claim limitations as disclosed above in the rejection of claim 2. Further, Nishioka teaches wherein the second portion (13) of the coupler supports the assembling support (13b) of the drain tray (10) in the axial direction of the hollow substantially cylindrical shape (see rejection of claim 1 regarding the upper housing having hollow substantially cylindrical shape) of the upper housing (1).  
In regards to claim 4, Nishioka meets the claim limitations as disclosed above in the rejection of claim 2. Further, Nishioka teaches wherein the second portion (13) of the coupler is provided to contact the assembling support (13b) of the drain tray (10) in the axial direction of the hollow substantially cylindrical shape (see rejection of claim 1 regarding the upper housing having hollow substantially cylindrical shape) of the upper housing (1).  
In regards to claim 5, Nishioka meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the first portion of the coupler is provided to pass through the hollow substantially cylindrical shape of the upper housing to thereby extend from an inside of the hollow substantially cylindrical shape of the upper housing to an outside of the hollow substantially cylindrical shape of the upper housing.  
Shingo further teaches wherein the first portion of the coupler (corresponding to a hanging metal fitting 13; Figs. 1 and 5) is provided to pass through the hollow substantially cylindrical shape of the upper housing (1) to thereby extend from an inside of the hollow substantially cylindrical shape of the upper housing to an outside of the hollow substantially cylindrical shape of the upper housing (as can be seen in Figs. 1-2 and 5-6). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner of Nishioka such that the first portion of the coupler is provided to pass through the hollow substantially cylindrical shape of the upper housing to thereby extend from an inside of the hollow substantially cylindrical shape of the upper housing to an outside of the hollow substantially cylindrical shape of the upper housing as taught by Shingo in order to prevent resistance to the flow of wind from the fan, thus no turbulence of the wind in the indoor unit, no abnormal noise is generated, and a decrease in air volume (refer to last two lines of par. 1 of Shingo). 
In regards to claim 6, Nishioka meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the first portion of the coupler is coupled to an inner circumferential surface of the upper housing.  
Shingo further teaches wherein the first portion of the coupler (corresponding to a hanging metal fitting 13; Figs. 1 and 5) is coupled to an inner circumferential surface (at least portion of top inner circumferential surface of outer shell 1) of the upper housing (1), (as can be seen in Figs. 1-2 and 5-6). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner of Nishioka such that the first portion of the coupler is coupled to an inner circumferential surface of the upper housing as taught by Shingo in order to prevent resistance to the flow of wind from the fan, thus no turbulence of the wind in the indoor unit, no abnormal noise is generated, and a decrease in air volume (refer to last two lines of par. 1 of Shingo). 
In regards to claim 7, Nishioka meets the claim limitations as disclosed above in the rejection of claim 1. Further, Nishioka teaches wherein the coupler further includes a third portion (14) connecting the first portion (12) of the coupler to the second portion (13) of the coupler, and the third portion (14) of the coupler includes at least a portion extending substantially perpendicular to the first portion of the coupler (as can be seen in Fig. 2a).  
In regards to claim 8, Nishioka meets the claim limitations as disclosed above in the rejection of claim 2. Further, Nishioka teaches wherein the assembling support (13b) of the drain tray (10) protrudes from the outer circumferential surface of the drain tray (refer to par. 9, wherein the locking member piece projecting from the lower surface of the dew pan unit 10) in a radial direction of the hollow substantially cylindrical shape (see rejection of claim 1 regarding the upper housing having hollow substantially cylindrical shape) of the upper housing (as can be seen in Fig. 2).  
In regards to claim 9, Nishioka meets the claim limitations as disclosed above in the rejection of claim 7. Further, Nishioka teaches wherein the first portion (12) of the coupler, the second portion (13) of the coupler, and the third portion (14) of the coupler are integrally formed together (at least when they are assembled), (It is noted also that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art).  
In regards to claim 10, Nishioka meets the claim limitations as disclosed above in the rejection of claim 1. Further, Nishioka teaches further comprising: a suction port (Suction grill 3) provided along a central axis of the hollow substantially cylindrical shape (see rejection of claim 1 regarding the upper housing having hollow substantially cylindrical shape) of the upper housing (1), and configured to guide air into the upper housing (as can be seen in Fig. 1), a suction port cover (Cosmetic panel 2) provided in a substantially circular shape (see rejection of claim 1 regarding the upper housing having hollow substantially cylindrical shape, thus suction port cover inherently having circular shape), including a plurality of holes (holes on suction grill 3), and configured to cover the suction port (as can be seen in Fig. 1), and a discharge port (a plurality of air outlets 5) configured to discharge air through a substantially annular region between the upper housing (1) and the suction port cover (2), (as can be seen in Fig. 1).  
In regards to claim 11, Nishioka discloses an air conditioner (a ceiling-embedded air conditioner; Figs. 1-3) comprising: an upper housing (1); a heat exchanger (8) provided in the upper housing (1), the heat exchanger (8) and configured to receive a refrigerant (implicit); a suction port (Suction grill 3) provided along a central axis of the upper housing (1), and configured to guide air into the upper housing (as can be seen in Fig. 1):  
           a suction port cover (Cosmetic panel 2) including a plurality of holes (holes on suction grill 3), and configured to cover the suction port; a discharge port (a plurality of air outlets 5) configured to discharge air through a substantially annular region between the upper housing (1) and the suction port cover (2), (as can be seen in Figs. 1 and 3); a drain tray (10) configured to collect water condensed on the heat exchanger (8), disposed below the upper housing (1); and 
         a coupler (mounting bracket 12, mounting pieces 13 and locking member 14) coupling the upper housing (1) to the drain tray (10), wherein the coupler includes: a first portion, and a second portion (13) connected to the first portion (12) of the coupler in an axial direction of the upper housing (1) and coupled to the drain tray (10) at an outside of the drain tray (10).  
Nishioka does not explicitly teach the first portion being coupled to an inside of the hollow substantially cylindrical shape of the upper housing; the upper housing including a hollow substantially cylindrical shape; the heat exchanger having a hollow partial cylindrical shape; the drain tray including a substantially annular shape; the suction port cover provided in a substantially circular shape.
Shingo teaches a ceiling-embedded air-conditioning air conditioner (Fig. 1), wherein 
(corresponding to a hanging metal fitting 13; Figs. 1 and 5) coupled to an inside of the hollow substantially cylindrical shape of the upper housing (outer shell 1), (as can be seen in Figs. 1 and 5); the upper housing (outer shell 1) including a hollow substantially cylindrical shape (refer to Fig. 1); the heat exchanger (2) having a hollow partial cylindrical shape; the suction port cover (corresponding to panel 10) provided in a substantially circular shape (as can be seen in Figs. 1-2 and 5-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner of Nishioka such that the first portion of the coupler being coupled to an inside of the hollow substantially cylindrical shape of the upper housing as taught by Shingo in order to prevent resistance to the flow of wind from the fan, thus no turbulence of the wind in the indoor unit, no abnormal noise is generated, and a decrease in air volume (refer to last two lines of par. 1 of Shingo). 
It would also have been obvious to a person of ordinary skill in the art at the time of invention to change the shape of the upper housing to have a hollow substantially cylindrical shape, the heat exchanger to have a hollow partial cylindrical shape, the drain tray to have a substantially annular shape, and the suction port cover provided in a substantially circular shape since a change in shape is generally recognized at being within the level of ordinary skill in the art and in view of Shingo. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
In regards to claim 12, Nishioka meets the claim limitations as disclosed above in the rejection of claim 11. Further, Nishioka teaches wherein the first portion (12) of the coupler is at least partially disposed at an outer circumferential surface of the hollow (see rejection of claim 11 regarding the upper housing having hollow substantially cylindrical shape) of the upper housing (1) and the second portion (13) of the coupler is coupled to the drain tray (10) at an outer circumferential surface of the drain tray (as can be seen in Figs. 2 and 4).  
In regards to claim 13, Nishioka meets the claim limitations as disclosed above in the rejection of claim 12. Further, Nishioka teaches wherein the drain tray (10) includes an assembling support (a semi-cylindrical support portion 13b; Fig. 2b) coupled to the second portion (13) of the coupler and disposed at the outer circumferential surface of the drain tray (10).  
In regards to claim 14, Nishioka meets the claim limitations as disclosed above in the rejection of claim 13. Further, Nishioka teaches wherein the second portion (13) of the coupler supports the assembling support (13b) of the drain tray (10) in the axial direction of the hollow substantially cylindrical shape (see rejection of claim 11 regarding the upper housing having hollow substantially cylindrical shape) of the upper housing (1).  
In regards to claim 15, Nishioka meets the claim limitations as disclosed above in the rejection of claim 13. Further, Nishioka teaches wherein the second portion (13) of the coupler is provided to contact the assembling support (13b) of the drain tray (10) in the axial direction of the hollow substantially cylindrical shape (see rejection of claim 11 regarding the upper housing having hollow substantially cylindrical shape) of the upper housing (1).  
In regards to claim 16, Nishioka meets the claim limitations as disclosed above in the rejection of claim 11, but fails to explicitly teach wherein the first portion of the coupler is 
Shingo further teaches wherein the first portion of the coupler (corresponding to a hanging metal fitting 13; Figs. 1 and 5) is provided to pass through the hollow substantially cylindrical shape of the upper housing (1) to thereby extend from an inside of the hollow substantially cylindrical shape of the upper housing to an outside of the hollow substantially cylindrical shape of the upper housing (as can be seen in Figs. 1-2 and 5-6). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner of Nishioka such that the first portion of the coupler is provided to pass through the hollow substantially cylindrical shape of the upper housing to thereby extend from an inside of the hollow substantially cylindrical shape of the upper housing to an outside of the hollow substantially cylindrical shape of the upper housing as taught by Shingo in order to prevent resistance to the flow of wind from the fan, thus no turbulence of the wind in the indoor unit, no abnormal noise is generated, and a decrease in air volume (refer to last two lines of par. 1 of Shingo). 
In regards to claim 17, Nishioka meets the claim limitations as disclosed above in the rejection of claim 16, but fails to explicitly teach wherein the first portion of the coupler is coupled to an inner circumferential surface of the upper housing.  
(corresponding to a hanging metal fitting 13; Figs. 1 and 5) is coupled to an inner circumferential surface (at least portion of top inner circumferential surface of outer shell 1) of the upper housing (1), (as can be seen in Figs. 1-2 and 5-6). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner of Nishioka such that the first portion of the coupler is coupled to an inner circumferential surface of the upper housing as taught by Shingo in order to prevent resistance to the flow of wind from the fan, thus no turbulence of the wind in the indoor unit, no abnormal noise is generated, and a decrease in air volume (refer to last two lines of par. 1 of Shingo). 
In regards to claim 18, Nishioka meets the claim limitations as disclosed above in the rejection of claim 11. Further, Nishioka teaches wherein the coupler further includes a third portion (14) connecting the first portion (12) of the coupler to the second portion (13) of the coupler, and the third portion (14) of the coupler includes at least a portion extending substantially perpendicular to the first portion of the coupler (as can be seen in Fig. 2a).  
In regards to claim 19, Nishioka meets the claim limitations as disclosed above in the rejection of claim 13. Further, Nishioka teaches wherein the assembling support (13b) of the drain tray (10) protrudes from the outer circumferential surface of the drain tray (refer to par. 9, wherein the locking member piece projecting from the lower surface of the dew pan unit 10) in a radial direction of the hollow substantially cylindrical shape (see rejection of claim 11 regarding the upper housing having hollow substantially cylindrical shape) of the upper housing (as can be seen in Fig. 2).  
In regards to claim 20, Nishioka meets the claim limitations as disclosed above in the rejection of claim 18. Further, Nishioka teaches wherein the first portion (12) of the coupler, the second portion (13) of the coupler, and the third portion (14) of the coupler are integrally formed together (at least when they are assembled), (It is noted also that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art).   
 
                                                      Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/M.T/
Examiner, Art Unit 3763                                                                                                                                                                                                        
/CASSEY D BAUER/Primary Examiner, Art Unit 3763